           Case 1:18-cv-05151-ENV-RER Document 20 Filed 05/01/19 Page 1 of 1 PageID #: 147
                                                                                             Christina H. Bost Seaton, Esq.
                                                                                             Partner
                                                                                             445 Park Avenue, Ninth Floor
                                                                                             New York, New York 10022

                                                                                             Direct: (203) 887-4665
                                                                                             Facsimile: (347) 230-8654


                                                                                             Christina.BostSeaton@fisherbroyles.com
        April 30, 2019
        VIA ELECTRONIC MAIL


        Frank Daley
        Eastern District of New York
        Case Management
        Electronic Case Files


        Re:      Pay.gov Tracking ID: 26C75O38
                 Abbas v. Hestia 18-cv-05151


        Dear Eastern District of New York:
                I write to request a refund be issued to original form of payment for Pay.gov Tracking ID:
        26C75O38, Agency Tracking ID: 0207-10723348 in the amount of $400. The card was charged twice
        for the same transaction. The corresponding transaction, for your record-checking, is Pay.gov Tracking
        ID: 26C75O7B, Agency Tracking ID: 0207-10723360. The last four digits for the original card of
        payment is 1002 belonging to Richard Cohen.
               If you have any questions or need additional information, please contact me at the information
        above or you can also contact Richard Cohen at (917) 576-7919. Thank you for your assistance.
                                                                  05/01/2019

                                                                       Very truly yours,
                                                                       FISHERBROYLES, LLP


                                                                       /S/: CHRISTINA BOST SEATON
                                                                       CHRISTINA H. BOST SEATON, ESQ.
Application approved. The attorney has made the following payments:
1:18-cv-05151-ENV-RER      Bost Seaton, Christina Heather      2018-09-12 22:54:58        Complaint(1:18-cv-05151) [cmp cmp] ( 400.00) CreditCard
0207-10723348     $ 400.00
1:18-cv-05151-ENV-RER      Bost Seaton, Christina Heather      2018-09-12 23:04:12        Complaint(1:18-cv-05151) [cmp cmp] ( 400.00) CreditCard
0207-10723360     $ 400.00. Payment with receipt number 0207-10723348 should be refunded.




       ATLANTA  AUSTIN  BOSTON  CHARLOTTE  CHICAGO  CINCINNATI  CLEVELAND  COLUMBUS  DALLAS  DENVER  DETROIT  HOUSTON
           LOS ANGELES  NAPLES  NEW YORK  PALO ALTO  PHILADELPHIA  PRINCETON  SALT LAKE CITY  SEATTLE  WASHINGTON D.C.
